Case 2:19-cV-00381-.]ZB Document 1-4 Filed 01/25/19 Page 1 of 18

EXHIBIT A

\.OOO‘--]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

E§§Dc;zaa M§ia>a

M. Gz.za”a reina~z'

40%ast Rio S§;Y) Parfcway, Suit€ 425
Tempe, AZ 85281

T€.lephone: (480) 733~6800

Fax: &48{)) 733~3743

efila. oakets@davismjles.com

Micha.el E. Medina., Jr., Bar No¢ 914846
medina davismiles.com

Steven E. eis:abel'ger5 Bar Nu. 015349
sweinbergar davismiles.com

R_usaell B. 'chelsa]gh, Bar Na. 019963
mchelsoph@davisnnles.com
Aztomegsfor Pfaim‘i]ji’ J, W. Doe amf

J.#. W ce

John E. OS`borne, Bar No. 007635
josbome@goldbergandosbome.com
Goldberg & Osbome, LLP

698 East Wemlore Road, Suite 200
Tucson, Arizona 85? 05

Telephone: (52{)) 620-3 975

Fa.:>s;: (520) 620-3991

Aztomeyfor PIaz'nIij”D. Doe

J.W. Doe, as the natural father and legal
guardian of J.#,W. Doe; D. Doe as the
natural mother of J.#.W. Doe;

VS.

Libe. E]ementary School Disirict;
Da.nie R. Zamora, husband of Brittany
Zamora, in his sole and Separate right

 

 

. ~Cas@£19.*@a/..-.Q®-?>$~L-.{JKZB~/-.-£)c)~e~>\a»a¢.ueaaa-».élr.~T-i~:.1`-|@61--.-.€3~?@!-¢2»-L¢')»¢W=--==-=+=Pa~g@-~=~2-~---91=-<'1~‘¢`§~-"-'-'-'-a-~"<"'~'~~~-*H-*~~-~t

IN THE SUP‘ERIOR COURT OF TI~IE STATE UF ARIZONA
IN AND FOR THE COUNI`Y OF MARICOPA

CASE NO.:

SUMMONS '*"" 9 3 3

avaa1?“w“

   

"`L?e:\

 

", _` 4 »-'-: -{_'S\¢f`
;§.-:':_<: S;.<~,a:-:a a:z\'<;\,f iad .ASSG’J=*SW»-H

'E`HE STATE OE` AR§ZONA TG 'I`HE ABGVE-NAMED DEFENDANTS;

Paul Jensen
Liberty Elcmentaxy School District
19871 W. Fremont Rd.
Buckeye, AZ 35326

 

.»-==-.-.rz~.:~"_--_=--_---'

Ca$eZlQCvOOS&l_JZa Documaot_,.r,-..a..=.-.l.=..usoo1/2.5/.1_9..-..sacc~s-ct-rs.....,,,...,,¢,..,.‘.‘,,-r....i.,i..._.....: .

‘»DDQ“-.]U\Ul-ID»UJMM

hammersmme
cessam.cwwwg§§:g;z$§:lg

 

certified mails or by pubiicaiicn-=yos shall appear and defend within thirty (3€)) days after tile
service of tile Surnmons and Complaint upon you is complete exclusive of the day ot` service
thre process is served upon the Arizona Ditcctor of insurance as an insureds attorney to receive
service of legal process against it lnti)is statc, the insurer shall not be required to appear, answer or
plead until expiration of forty (40) days aith date of such service upon the Dirccto:r. Ser'vice by
registered or certi.tied mail without the State of Arizcna is compiete thirty (30) days alter tire date of
filing tire receipt and aHdavit of service vdtl:t the Court. Ser'vice by publication is complete thirty
{30) days after tire date of §rst publication Direct service is complete vernon made Serv'ice upon
the Arizona Motor Vchicle Snperintendent is complete thirty (30) days after filing the Aflidavit of
Conspliance and return receipt or OHicer's Rctntn. RCP 43 A..R.S. §§ 20-222, ZS-SEBZ, 218»503.

YOU ARE HEREBY N€}TIFIED that in case of your failure to appear and defend within
the time applicable, judgment by default may be rendered against you for tire relief demanded rn the
Complaint. .

YOU ARE CA.UHONED that in order to appear and defend, you must tile an An_swcs or
proper response in writing with the Clerk of this Court, accompanied lay the necessary Elrng fce,
within the time required, and you arc required to serve a copy of any ransch or response upon the
Plaintiti‘s attorncy. R€P lll{d); A.R.S. § 12-311; RCP 5. Requests for Rcasonable
accommodation for persons with disabilities most be made to the division assigned to the case by
parties at least three judicial days in advance cf a scheduled const proceeding

YOU AHE FURTHER NOT§FIED (l) Requcsts for reasonable accommodation _for
persons with disabilich must be made to the division assigned to the case by the party needing
accommodation cr his!her counsel at least three [3) judicial days in advance ct a scheduled
proceeding {2) chuests for an interpreter for persons with limited English proficiency must be
made to the division assigned to the case by the party needing the interpreter andjor translator or
his/her counsel at least ten (10) judicial days in advance of a scheduled court proceeding

The name and address cf Plaintiff's attorneys arc:

Dszs Muns McGUn¢n Gaannas, PLLC
Stevcn E. Wcinbergcr

Michael E. Medina

40.E. Rio Sslado Parlcway, Suite 425
Tempe, Arizona 35281
Teleplaone: (430) 733-6800

SIGNED AND SEALEB `]."HES BATE:

By:

 

 

 

 

._.._,..:._.r§§c§s_,c??;l§l.-._Q\/..-=QQ”$.S¢;L=.»_J.ZWB._.,,-moon mem .1.=rt_.,.".,E_i1ec..crlzslr.a...;.‘.nacc»c-ct.~tel calcium

 

l§csls series
M<:;Gctre rainer

40 East Rio Sa§d:d Parlcway, Suite 425
Tempc, AZ 35281

Tclepbone: (480) 733-6800

san 430) 733~3743 1

efilc. oclcets_@davrsmdcs.com

Mi`cltael E. Medina, .§r'., Bar No. 014846
namedan davisroiles.com

Steven E. einberger, Bar No. 015349
swejnberger davismiles.com

Ressei] B. 'cbelsoph, Bar No. 019963
rricbelsoph@davismlles.com
Attorn%sfor Plaintzj€s J. W, Doe and

J.#. W. ce

 

.Iohn E. OSborne, Bar Noo 907985
josbome@goldbergandosborne.com
Goldbcrg de Osborne, LLP

698 East Wetnlore Road, Suite 200

”l`ucscn, Arizona 85705

Telephone: (520) 620-3975

Fax: (520 620-3991

dttomey or Plaintijj”D. Doe

 

lN THE SUPERIOR COURT 09 THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF M_ARICOPA

J_W. Doe, as the natural father and legal
guardian of 3.#.W. Doc; D. Doc as the
natural mother of J.#.W. Doe;

VS.

Liberty Elcmcntary Scbo cl District;
Danicl R. Zamora¢, husband of Brittany
Zarnora, in his sole and separate right

 

CASENO_: toll ii il `l "“l““~ ll ll ll 9 G 3

I)EMAND ron rent ranth

Plaintiffs’ by and through counsel undersigned hereby request a trial by jury as to all

triable issues in the above~ceptioned matter

\

RESPECTFULLY SUBl\/HTTED landery l'f, 2019.

 

 

N

\D¢O‘-]G\§h~lhu>

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
23

»---.-...- 93§9219CVOO3SlJZBDQCumemJ.4 Fll@aouza;g ‘ pageé@;i@ _

RESPECTFULLY SUBMITTED lanuaty 17, 2019.

 

 

Steven E. Wei:lberger

Ru§se]l B. Richelso h _

40 East Rio Salado arkway, Su1te 425
Tempe, AZ 85231

Azftorne .s'for Pfaizzz‘ij_fifs' J. W. Doe and
J.#. Wf 03

GOLDBERG OSBGRNE

Jo?m Ez' Osb`E'rne w/per con

598 East Wei;more Roa Suite 200
Tucson, Arizona 85’?05
Atfomeyj?)r Plaz'ntz'jj‘" 03

 
 

 

 

 

§&SQZlQ-CV-OOSSl-.IZB DQCUIIlEDIl-4Flle d.._.Ol.LZBllQ~ Page@@~'f»l$

 

 

Dn;\/'is Mile§

Mc: § r er
40 E§S“£ng€irn@§a?a£ lqar ay, Suite 425

Tempe,AZ 85281
Telephone: (480 733~6800
Fax: (430) 733-3 48
efile.dockets@ciavismiles.eom

Mjchael E. Medina, Jr., Bar Na. 014846
medina davismiles.com

Stevan E. einberger, Bal' Nu. 015349
sweinberger davismiles.eom

Russell B. 'chelsoph, Bar No. 619963
nichelsoph@davismiles.eorn

An‘ome sfor Plaiatz`j]`% J. W. Dae and

J.#. W. 03

 

John E. Osboi'na, Bar No. 807085
jasbarne@goldbergandosbame.com
Geldberg & Osborne, LLP

698 East Wennere Reacl, Suite 200
Tueson, Arizena 85705

Telephone: (520) 620-3975

Fax: (520) 620-3991

Az‘fomey faa Plaz'mi_;j”D. Doe

ne THE SUPERIOR CanRT on ana STATE an ARIZONA
IN AND non iran Cc)UNTY on WCOPA

ha 2 a ~§ a `\ a
.¢.,.,,_,» Lll.){)S/`UB

J.W. Doe, as fha natural father and legal CASE NO.:
guardian of J.#.W. Doe; D. Doe as the
natln‘al mother of J.#.W. Doe; CGMPLA[NT

VS,

Libe Elementary Sehool Dist;rict;
Danie R. Zamora, husband of Brittany
Zamora, in his Sole and Separate right

 

Plainti‘§f J.W. Doe, on his own behalf and as the natural father of J.#.W. Dae, and

Plain‘i;iH D. Doe, on her own behalf and as the natural mather cf J.#.W, Dc)e, (“Plaintiffs”) by

and through undersigned eounsel, allege as folloW:

 

 

. ..=s~.w.,Q.dS..€r-.ZFZ_J.~_Q:QM:QQSSl=J#.Z~B-:.~.,-.DQQMLD§.QL.l.zAa:El§lleelQl£Z-SLl-Q-.-.-‘..\.-.E?agel-:?-‘~.=ot==.-i?.a»=~;~. ~

"~~~~.e:“.:.'.-~, -.-.-.'.¢*:.A.".-.-‘

 

JURISDICTION AND VENUE

l. Plaintiffs are residents of Maricopa Ccunty, Arizona and all acts alleged herein
occurred in Maricopa County, Arizona.

2- Defendants are aware of Plaintiffs’ true names, Wliieh are being Witbheld
because they desire privacy Upon Motion, pursuant to Arizona Rule of CiVil Procedure 17, by
an appropriate party, further disclosure of the true names of the Plaintiffs Will be made (either
publically or to Defendants) as required by laW.

3. Plaintiff J.W. Doe is the natural father of J.#.W, Doe.

4. PlaintiffD. Doe is the natural mother of J.#.W. Doe.

5 . Defendant Liberty Elementary School `District (the “School District”) is a
political subdivision of the State ofArizona located in Maricopa County, Arizona.

6. Defendant Daniel R. Zamora is a resident of Marieopa County, Arizona and at
all relevant times to this lawsuit Was the husband of Brittany Zarnora, and is sued herein in his
sole and separate right

7. The acts and events giving rise to the claims mentioned herein occurred in
Maricopa County, Arizona, and all Defendants are subject to the personal jurisdiction of this
Court in accordance With Arizona law and the Arizona Rules of Civil Procedure.

S. ‘Jenue is proper in this Court pursuant to A.R S. § 12-401.

9. On August 6, 2018, Plaintiffs properly and timely filed and served a Notice of
Goverinnental Claim pursuant to A.R.S. § 12~821101 upon the District.

10. T he District never responded to the Not;ice of Governrnental Clairn.

GENERAL ALLEGATIONS

ll. Las Brisas Acadeiny (‘°Las Brisas”) is a K~B school in the Schooi Distriet

 

 

\DOO--]G`\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

CHSGZLQCVOQBSJ.JZB DccumentlAFiledo:L/zaliaPagesofis_ _

located at 18211 W. Las Brisas Drive in Goodyear, l\/larieopa County, Arizona. `

12. During the 2017-2018 School Year, 'l`iniothy Dicl<:ey Was employed by the
School District as the principal at Las Brisas.

13. During the 2017~2018 School Year, Principal Dicl<:ey supervised Brittany
Zarnora.

14. Previously, on April 1{3, 2017, Las Brisas Pr:'ncipal Diclcey hired Brittany
Zarnora as a SiXth Grade Teacher for the School District.

15. During the 201'?~2013 School Year, Brittany Zarnora was employed by the
School District at Las Brisas as a SiXth~Grade Teacher until the time of her termination in
March 201 S.

16. During the 2017-2018 School Year, l.#.W. Doe Was a student in the School
District and Was placed in the sixth~grade class taught by Brittany Zarnora by the School
District.

17. Brittany Zalnora used her position Within the School District and School District
materials and resources to groom l.#.W Doe for sexual conduct and other inappropriate sexual
behavior.

lS. Brittany Zarnora used “Class Craf€”, a School District resource, to talk to
students, including J.#.W. Doe, outside of school

19. Despite its knowledge of the use of Class Craft by its employees including
teachers such as Brittany Zarnora, the School District did not monitor teacher-student
interactions and connnunications on Class Craft.

20. Despite its knowledge of the use of the School Distriet’s social media accounts

by its employees including teachers, the School District did not monitor teacher»student

,,
J

 

 

 

interactions and connnunications on the School District’s social media accounts

21. Brittany Zamora used other School District social media accounts to send direct
messages to students, including J.#,W. Doe.

22. Brittany Zamora used the School District’s Class craft application/program to
“groom” l.#.W. Doe for sexual conduct and other inappropriate sexual behavior

23. Brittany Zarnora continued to groom J.#.W. Doe over Christmas breal{, 2017-
2018, using various social media platforms including Schooi District platforms

24, During January and February 2018, several teachers reported they observed
inappropriate conduct between Brittany Zamora and J.#.W. Doe.

25. On or about February 7, 2018, three students in Brittany Zamora’s class
prepared written statements and delivered the statements to Principal Dicl<:ey.

26. in the statements, the students reported to Principal Dickey the existence of an
inappropriate relationship and dating between Brlttany_Zamora and l.#.W. Doe.

27. Principal Diclcey also interviewed the students who reported the existence of an
inappropriate relationship

28. Principal Dickey failed to report this mformation to the father or mother of
J.#.W. Doe. n

29. Principal Dicl<;ey ` failed to report this information to any law enforcement
personnel including the Las Brisas’ School Resource OHcer.

30. lnstead, on or about February 3, 2018, Principal Dickey met with Brittany
Zaniora’s students and spoke about the dangers ofmmors.

31. After Principal i)ickey spoke udth the students, Brittany Zamora went to his

office “frantic and crying”.

 

 

 

32. Principal Dicl<ey believed that Brittany Zainora’s behavior was due to his
speaking with students

33. Principal Dicl<ey was also consented that J.#.W. Doe was always at Brittany
iamora’s desk_

34. During Iannary and February 2018, parents of several students of Las Brisas
also heard reports of an inappropriate relationship between Brittany Zarnora and I.#.W. Doe.

35. During the 2017-20l8 School Year, Brittany Zamora sent pornographic images
of herselfto l.#.W. Doe using her cellular phone and school social media platforms

36. The first time Brittanjtr Zarnora kissed .T.#.W. Doe was in her classroom at Las
lineas

37, Dun`ng the 2017-20l8 School Year, Brittany Zamora engaged in sexual
intercourse with J.#.W. Dce.

38, The hrst sexual intercourse between Brittany Zalnora and J.#.W. Doe occurred
on or about February 16 and 17, 2018.

39. During the 2017~2'018 School Year, Brittany Zamo:ra engaged in sexual activity

with J.#W. Doe including oral and Vaginal intercourse in Brittany Zamcra’s Las Bn`sas

classroom with J.#,W. Doe.

40. The intercourse in the Las Brisas classroom occurred on or about March 7 and
S, 2013.

41. Other mappropriate touching and activity occurred in the Las Brisas classroom

including occasions where Brittany Zarnora would rub J.#.W. Doe’s penis and allowed J.#.W.

Doe to digitally penetrate her Vagina.

42. On i\/iarch 21, 2013, J.W. Doe and .T.#W. Doe”s stepmother (M.W. Doe)

5

 

 

____ ___ goss _2_1_.1_.9:€\/.-.003.81 -JZB‘..._r,,ro_umeut»l-A.,===Eiied.cllrze/;ts= Page_laofle_

seasonawa

10
ll
12
i3
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

 

discovered that Brittany Zarnora, had been exchanging inappropriate texts with l.#.W. Doe.

43. ln addition to the inappropriate texts, J.W. Doe and M.W. Doe also discovered
that Brittany Zamora had also engaged in sexual conduct with Jv#.W. Doe on several occasions
including: vaginal intercourse, oral sex, inappropriate sexual touching, exchange of
inappropriate and pornographic images, and inappropriate explicit communications

FIRST CAUSE OF ACTION - NEGLIGENCE
AGAINST DEFENDANT LIBERTY ELEM:ENTARY SCHOOL DISTRICT

44. Plainttffs allege and incorporate herein each and every allegation contained in
each of the preceding paragraphs of this Cornplaint as fully set forth herein by this
reference

45. Defendant School District nnproperiy and negligently and failed to monitor

its social platforms
46. Defendant School District improperly and negligently failed to investigate the

reports of misconduct involving Brittany Zarnora,

47. As a direct and proximate result of Defendant School District’s actions and
omissions, School District employee Brittany Zamora engaged in sexual conduct and other
inappropriate behavior with J.#.W. Doe.

48. As a result of Defendant District’s negligence l.#.W. Doe, J.W. Doe, and D.

Doe suffered severe injuries and damages and will continue to sustain further injuries and

damages in the future.
SECON.D CAUSE Oli‘ ACTION-NEGLIGENCE PER SE

VIOLATION OF A.R.S. § 13-3620
AGA]NST LIBERTY ELEMENTARY SCHOOL DISTRICT
49. Plaintiffs allege and incorporate herein each and every allegation contained in
each of the preceding paragraphs of this Complaint as hilly set forth herein by this
reference
50. Defendant School District had reasonable grounds to conclude that Brittany

Zainora was engaged in an inappropriate relationship with l.#.W. Doe.

 

 

CaSeZch\/OOSS:LJZBDocumem14Filedoi/zetiapagaia@iis

~§AW

\DGO*-JO‘\

lO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

51. Under Arizona Revised Statute § 13»3620, Defendant School District had a
duty to report the alleged inappropriate relationship to a peace officer or Department of
Child Safety.

52. As a direct and proximate result of Defendant School District’s failure to
report the alleged inappropriate relationship, School l)istrict employee Brittany Zamora
engaged in sexual conduct and other sexually inappropriate behavior with l.#.W. Doe.

53. As a result of Defendant District’s negligence, l.#.W. Doe, .T,W. Doe, and D.
Doe suffered severe injuries and damages and will continue to sustain further injuries and
damages in the future.

THIRD CAUSE OF ACTION~VICAR§OUS LIABILITY
AGAINST DEFENDANT LIBERTY ELEMENTARY SCHOOL DISTRICT

54. Plaintiffs allege and incorporate herein each and every allegation contained in
each of the preceding paragraphs of this Complaint as fully set forth herein by this
reference

55. At the time the events giving rise to this acticn, Brittany Zamora was
employed by the School District as a sixth-grade teacher at Las Brisas.

56. Brittany Zamcra committed many of the acts of sexual molestation and other
sexually inappropriate behavior with l.#.W. Dce at Las Brisas during school hours and on
or using school property.

57. Based upon the reports from School District students and employees, the
Schcol District l<new or had reason to know that its employee, Brittany Zaincra, had
sexually molested or engaged in other sexually inappropriate behavior with l.#.W. Doe or
would likely sexually molest or engage in other sexually inappropriate behavior with l#.W.
Doe.

58. As a resuit, School District is vicariously liable for Brittany Zamora’s sexual
conduct with a minor and other sexually inappropriate behavior, which caused Plaintiffs
damages

FOURTH CAUSE UF ACTION-VIOLATION Oli` TiTLE IX
AGAlNS’i` DEFENDANT LIBERTY HLEMENFARY SCHOOL DISTRICT

 

 

 

_ nw.,(;elS.e_=.Z;lQ:ci\/,-,OQS Sl;JZB.,,,..Dchmeut.._l.,-__Ar,_m§iie@|. .oilrggi 1957._:___|;;_&@@__4_3,__@¢._.1.3. _”

mecom

\DOO*-.}O\

10
ll
l2
13
14
15
16
17
18
l9
20
21
22
23
24
25
26
27
28

 

59- Plaintiffs allege and incorporate herein each and every allegation contained in
each of the preceding paragraphs of this Cornplaint as fully set forth herein by this
reference

60. Principal Dicl<ey had authority from the School District to investigate the
claims of an inappropriate relationship between Brittany Zarnora and .l.#.W. Doe.

61. The reports of Las Brisas students and staff provided the School District with
notice that Brittany Zarnora had engaged in sexual conduct and other sexually inappropriate
behavior with J...#W Doe and provided notice to the School District that Brittany Zamora
posed a substantial risk of engaging in sexual conduct and other sexually inappropriate
behavior with J.#.W. Doe.

62. Despite the reports of Las Brisas students and staff, the School District failed
to reasonably investigate or act to protect the health, safety, and welfare of its student,
l#.W. Doe.

63. As a result of Dei`endant District’s conduct and omissions, J.#.W. Doe, I.W.
Doe, and D. Doe suffered severe injuries and damages and will continue to sustain further
injuries and damages in the future

FIFTH CAUSE OF ACTION~VIOLATION OF THE DUE PROCESS CLAUSE
AGAMST DEFENDANT L[BERTY ELEMENI`ARY SCHOOL DISTRICT

64. Plaintiff alleges and incorporates herein each and every allegation contained

in each of the preceding paragraphs of this Coinplaint as fully set forth herein by this

reference
65. J.#.W. has due process right to be free from sexual conduct_by School District

employees including Brittany Zarnora.
66. The reports of Las Brisas students and staff provided the School District with

notice that Brittany Zarnora had engaged in sexual conduct and other sexually inappropriate
behavior with J,#.W. Doe and provided notice to the School District that Brittany Zaniora
posed a substantial risk of molesting I.#.W. Doe.

67 . l)espite this loiowledge the School District failed to take action to stop the

abuse of i.#.W.

 

 

--]O`\Ud-ll‘~b~>[\)

06

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

,,,CB.S€.2.;1..9_.:10¥.-_00381.-...]ZBM.D_QCqu nt._l.-¢L....\.~Eilet;i~.-.O-l!-Z§/-.§|=.Q--.-»‘Page.-.-ZLA'--Gf-EL-S-~~-- ~-~

63. As a result of Defendant District’s conduct and omissions, l.#.W_ Doe, J.W.
Doe, and D. Doe suffered severe injuries and damages and will continue to sustain further

injuries and damages in the future

SIXTH CAUSE OF ACTION-NEGLIGENCE AND
NEGLIGENT [NFLICTION GF

EMOTIONAL DISTRESS
AGA]NST I)EFEN])ANT DANIEL ZAMORA

69. Plaintiff alleges and incorporates herein each and every allegation contained
in each of the preceding paragraphs cf this Complaint as fully set forth herein by this
reference

70. At all times referenced herein, Defendant Daniel Zainora, in his sole and
separate right, was personally aware or should have been aware, that his wife, Brittany
Zarnora, was engaged in an inappropriate sexual relationship with her thirteen~year old
student, J.#.W. Doe.

71. As the husband of a teacher of minor children, Defendant Daniel Zalnora had
a duty to notify local authorities of the ongoing inappropriate sexual relationship-_between

his wife, Brittany Zarnora, and her thirteen-year old student, J'#.W. Doe, and to exercise

 

due care to protect her students including J.#W. Doe horn sexual predation by his wife,
Brittany Zamoral

72. The conduct of Defendant Daniel Zarnora was also negligent because it
foreseeably combined with or permitted the improper conduct of his wife, Brittany Zamora.

73. Despite knowing and/or having reason to know of the ongoing molestation of
J.#.W. Doe being committed by his wife, Brittany Zamcra, Defendant l)aniel Zarnora
negligently failed to intervene or contact authorities

74. Despite knowing and/or having reason to know of the ongoing molestation of
].#W Doe being committed by his wife, Brittany Zamora, Defendant Daniel Zarnora
negligently called the father ofthe minor J,#.W. Doe, negligently professed ignorance of the
molestation, and then tried to harass Plaintiff l.W. Does into not reporting the crimes

committed by Defendant Daniel Zamora’s wife, Brittany Zainora, to law enforcement

9

 

 

 

 

s..,,..,_i.__,___“_C.ase__Z;J.Q..-cir_-_QQS&J_-r]ZB__.,Do.c,ument..l..-.4.______Eiled..Ol/.ZBll.Q".iEage 1'§ of 19

I\J

\DOO"-~.`|O\M-$§~W

l(}
ll
12
13
i4
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

75. As a result of Defendant Daniel Zarncra’s conduct and omissions, J.#.W. Doe,
J.W. Doe, and D, Doe suffered severe injuries and damages and Will continue to sustain

hirther injuries and damages in the future

76. Defendant Daniel Zamora committed the acts complained of herein With an

evil mind sufficient to justify an award of punitive damages under Arizona laW.

M
77. For purposes of Tier Classitication, this case belongs in rl`ier 3.

RELIEF
WHEREFORE, Plaintift`s pray for judgment and order against Defendants as to

each and every cause of action as folloWs:

a. General damages in an amount to be determined at trial;

b. Special damages in an amount to he determined at trial;

c. Punitive damages against Defendant Daniel Zamora in an amount to be
determined at trial

d. Such other and further relief as the Court deems just and proper

used en 17th say er ramsey 2019.

Dnvrs Mmss MG-e"` -l`»-`- "'Gnnhnnn, PLLC

if _,

By.

l\/h`dha`el E.“Medina, Ir.

Steven E. Weinberger

Russell B. Richelso h

40 East Rio Salado arkway, Suite 425
Tempe, AZ 85281

Arrorne sfcr Picz`ntz}§%' l W: }Doe and
J. #. W. ne

   

 

10

 

.[;~.

\DOO-JO`\UT

10
11
12
13
14
15
16
1'7
18
19
20
21
22
23
24
25
26
27
28

 

 

...._.,,,…`...._,._Qase__Z;l9,-”01/1-,0~0.3SJ_-JZB._._Dr)cum.en.,t_,.l.__n...;....,|_=_iled_.o1./25/_19:__.1;_>@9@,.1@.Otnas._..._._.._.___. _

GDLDBERG dc OSBORNE

1

Tucson, Arizona_ 8 l
dimmeny Plam

 
 
   

 

11

 

 

case 9:_1<2_¢\¢¢00.3,3.1,323, ..D_ocumenr..i=a“.~l;,neu..m./.asnn.....easements __ ..

§§ Douss series
stc<$o§re ' rather

40 East Rio Sacl§d:d Parkway, Suite 425
Tenupe, AZ§ 85281

Telephone: (48{)) 733~6800

Fa):: 480) 733~37¢§-8

eEle. ochets@davrsmiles.com

Miehael li,. Medina, Jr., Bar Ne.. 014846
mmedina davismiles.ccm

Steven E. einberger,‘Bar No. 915349
sweinberger davismiles.com

Russeil B. 'chelsoph, Bar No. 019963
rrichelsoph@davismrles.com

Attorne sfor Plaintij‘;"s' l W. Doc and

J.#. W. oe '

dolan E. OShorne, Bar No¢ §07§85
josborne@goldbergandosborne.com
Goldberg & Osborne, LLP

698 Bast Wetmore Road, Suite 200
Tucson, Arizona 85705

Telephone: §§20) 620-3975

FaX: (520 6 0-399l

Atrorney or Pluz`nti,§'D. Doe

J.W. Doe, as the natural father and legal
guardian ofJi#iW. Doe; D. Doe as the
natural mother cf J.#.W. Doe;

VS-.

Liberty Elementary School District;
Daniel R. Zatnora, husband of Brittany
Za.mo_ra, in his sole and separate right

 

CASE N().:

 

 

IN THE SUPERIOR COUR'I` OF THE STATE GF ARIZONA d
1181 AND FOR 'I`Hiil COUNTY OF MARICOPA

CERTIFICATE Di+` COMPLUSORY
ARBITRATION

The undersigned certifies that the largest award sought by the complainant including
punitive damages, but excluding interest, attorneys’ fees, and costs does exceed the limits
set by Maricopa County Local Rule 3.10 for compulsory arbitration "l’i:u's case is not

subject to the Rules of Civil Procedure for Arbitration.

till §§ ii”ei.l tmi-308

\
\

 

_ ....i.._QaS.e.iZ;;lrQrci/=.OO381=.]2B.....,iD.ocumentul=A;.L--.Eilect01125/-19¢Pagelasting

miath

\oee-de~\

10
11
12
13
14

15

16
17
l 8
19
20
21
22
23
24
25
26
2'?
28

 

travis mrs Me§}utss Gnnonsn, PLLC

 

 

B y -
y1‘\/iichael]§l l\/Iedina, Jr
StevenE. Weinberg er
RussellB. Richelso h
40 East Rio Salado arkWay, Suite 425
re @ s se 1 113 d
frame s or nine s ce an
J. #. W. gee

G_OLDBERG & O§BOR§E

 

Attorneyfor Plaintz']j”D. Doa

 

 

